Citation Nr: 1755475	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-24 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for a right rib injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office.  This rating decision included denials of service connection for tinnitus, right shoulder injury, low back injury, and right ankle injury.  However, the Veteran did not disagree with these denials and only the issues on the title page of this decision are currently in appellate status.   

At an August 2017 hearing the Veteran stated that he wanted to claim service connection for tinnitus.  The Veteran's request to reopen his claim for service connection for tinnitus is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had relatively high auditory thresholds at time of discharge from service and both an audiologist and a physician have attributed the Veteran's bilateral hearing loss to the his exposure to acoustic trauma during service.  

2.  The Veteran does not currently have a right rib disability that is related to a rib injury in service, or to any other incidence of service. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred as a result of service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

2.  A right rib disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence regarding the issues decided below.  The Veteran's service treatment records (STRs) and his private treatment records have been associated with the record.  The Veteran has been provided VA medical examinations, the results of which are sufficient to accurately adjudicate these claims.  The Veteran has provided testimony at a hearing before the undersigned.      

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection Law and Regulations

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

With regard to in-service audiometric testing, the hearing loss regulation defines hearing loss based on decibel measurement recorded in ISO (International Organization for Standardization ) or ANSI (American National Standards Institute) units.  38 C.F.R. § 3.385.  Audiometric testing dated before January 1, 1967 are presumed (unless otherwise stated) to be in ASA (American Standard Association) units.  Consequently, VA practice is to convert the ASA units to ISO or ANSI units.

III.  Hearing Loss

The Veteran submitted his claim for service connection for bilateral hearing loss disability in September 2010.  The Veteran reported that during a training exercise a soldier fired a shot close to his ears.  He asserted that this caused his current high frequency hearing loss.  The Veteran testified in August 2017 that he first noticed problems with his hearing during service.  He said that he has had trouble with his hearing ever since a soldier fired a gun near his (unprotected) ears.  

On enlistment to service the Veteran was noted to have 15/15 hearing to whispered voice in each ear.  Although this is considered to be normal hearing, this type of testing does not provide an accurate assessment of the Veteran's hearing acuity at that time.  

In October 1964, the Veteran was provided an audiometric examination for separation from service.  This examination revealed the Veteran to have auditory thresholds of 10, 10, 10, 10 and 10 decibels in the right ear, and auditory thresholds of 10, 10, 10, 10 and 10 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 4000, and 8000 Hertz.  Given that this testing was done prior to January 1, 1967, they are presumed to be in ASA units.  Consequently, VA practice is to convert the ASA units to ISO (or ANSI) units.  Converting these thresholds into ISO units indicates that the Veteran had auditory thresholds of 25, 20, 20, 15 and 20 decibels in the right ear, and auditory thresholds of 25, 20, 20, 15 and 20 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 4000, and 8000 Hertz.  

The Board notes that although the auditory thresholds measured at discharge are not recognized as meeting the VA criteria of a hearing loss disability for VA purposes, it does show some hearing impairment.  

In a May 2010 letter, a private physician opined that the Veteran had bilateral hearing loss due to a gunshot during his active duty.  

In a July 2010 letter, a private ENT specialist stated that the Veteran reported hearing loss that began following the firing of an M1 gun near his left ear in the early 1960's.  She said that based on the Veteran's reported history and current audiometric findings, it was her opinion that the Veteran's hearing loss and tinnitus were at least as likely as not related to military service.  

The Veteran was afforded a VA audiology examination in March 2010.  The VA audiologist noted that a July 2010 private audiology report noted that the Veteran had bilateral hearing loss.  She noted that the private audiologist opined that the Veteran had hearing loss and tinnitus that were at least as likely as not due to military noise exposure, based on the Veteran's history and current audiometric findings.  The VA audiologist opined that it was less likely than not that the Veteran's current hearing  loss and tinnitus are caused by or a result of military noise exposure.  She stated that although the Veteran reported that tinnitus began after exposure to a gunshot in service, his hearing was completely normal at separation.  She opined that it was therefore more likely that the hearing loss was a post service occurrence.  She noted that the private opinion was given without access to the Veteran's service records showing normal hearing at separation.  

The Board finds that the Veteran's consistent report of the inservice exposure to the acoustic trauma of a gunshot in close proximity to his ears to be credible.  

Although the VA audiologist provided reasons and bases for her unfavorable opinion, the Board finds that the evidence is at least in equipoise regarding whether the Veteran has current hearing loss disability as a result of acoustic trauma during service.  Considering that the VA audiologist did not discuss the conversion of ASA to ISO units when discussing the Veteran's hearing acuity at discharge from service, and considering that both a private ENT specialist and a private physician have attributed the Veteran's bilateral hearing loss disability to inservice acoustic trauma, the Board finds that the evidence is in equipoise as to whether the Veteran's current bilateral hearing loss disability is a result of service.  Consequently, holding all doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Right Rib

The Veteran submitted his claim for service connection for a right rib injury in September 2010.  He testified that he injured his right rib when landing from a parachute jump.  He said that he has had right rib pain ever since.  

A June 1963 STR notes possible rib fracture.  The examiner noted that the Veteran could compress the rib cage without pain.  The remainder of the Veteran's STRs are silent to any rib complaints.  In October 1964, on preparation for discharge from service, the Veteran filled out a report of medical history.  He did not indicate having any right rib pain.  

Private medical records dated in June 2010 include a letter by the private physician saying that the Veteran had chronic thoracic pain that may be due to his activities as a paratrooper.  This letter was not separately sent to VA.  In a letter received by VA in September 2010, the same private physician opined that the Veteran had thoracic pain from the right longissimus thoracic muscle that is as likely as not a direct result of injuries sustained while landing from a plane jump.  

On VA examination in March 2011 the Veteran reported that he injured his right ribs during a parachute jump and that he had always had rib pain in one spot since then.  He said that he never sought medical attention for his rib pain until recently.  The VA examiner diagnosed the Veteran as having thoracic strain and stated that there was no evidence of rib disease.  The VA examiner opined that there was no evidence of a right rib condition.  He further opined that the Veteran's thoracic strain on the right side was not caused by or a result of an injury in active duty.  He based his opinion on a review of the medical records, on the medical literature, and on his clinical experience.  He noted that the Veteran did injure his right ribs in service but that there was no evidence of chronic right rib problems in service or following separation.  The examiner noted that the Veteran did have right thoracic paraspinal muscle tenderness and that there was no evidence of a thoracic spine condition or thoracic strain in service or for 45 plus years after separation, and that there was no nexus to service.  

The Board has considered the Veteran's lay statements asserting that he has a current right rib disability that is due to his service.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has current right rib disability that is a result of a rib injury in service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

When presented with conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App 171 (1991).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

In this case the most probative evidence is the March 2011 opinion from the VA physician.  He reviewed the record and provided a thorough description of the Veteran's medical history.  Additionally his opinion was supported by thorough rationale.  The physician's opinion is particularly supported by the fact that although the Veteran did injure his right ribs in service, there was no evidence of a chronic right rib problem in service or for more than 45 years following separation.  The Board notes that the private physician provided no rationale to support his opinion as to how the right rib injury in service could result in thoracic pain many years later.  As the most probative evidence indicates that the Veteran did not develop a chronic right rib disability as a result of service, service connection for the Veteran's claimed right rib disability is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for right rib injury is denied.


REMAND

In September 2010, the Veteran submitted a claim for service connection for a right knee disability.  He asserted that it was caused by a parachute jump injury he experienced during service.  In May 2010, a private physician opined that the Veteran had arthritis of the right knee due to the inservice injury.  In March 2011, a VA physician did not find the Veteran to have arthritis of the right knee and opined that the Veteran's current right knee strain disability is unrelated to service.  Given that the March 2011 VA examination did not include x-rays of the right knee, and given the conflicting medical opinions, the Board finds that a new VA examination of the right knee, which includes x-rays, is necessary.

In October 2017 the Veteran's representative submitted additional medical evidence in support of the Veteran's right knee claim.  This report indicates that the Veteran had x-rays of the right knee on September 6, 2017.  A copy of the x-ray report is not in the Veteran's file.  A copy of this record should be obtained if possible.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request the names, addresses and dates of treatment of all private medical providers who provided treatment for his claimed right knee disability.  In particular this should include information for obtaining a September 6, 2017 x-ray report regarding the right knee.  Then, obtain any authorization necessary for the release of such documents and obtain all available reports of treatment.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the above development is completed, provide the Veteran a VA examination of the right knee.  The claims file must be made available to and reviewed by the examiner.  The examiner should identify all right knee disabilities present.  If no recent x-rays are of record, x-rays of the right knee should be performed.  After reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran has had any right knee disability, since September 2010, that is related to his military service.  The examiner should discuss the right knee injury shown in service, the May 2010 private physician opinion, the March 2011 VA medical opinion, and the October 2017 MRI report, and provide a supporting rationale for all opinions expressed.

3.  Finally, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, furnish the Veteran with a supplemental statement of the case and provide him with an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (2012).



______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


